Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action takes into consideration discussions with Attorney of Record Clark Sullivan. See Interview summary filed 26th June 2022.  Since then as of the posting the date, attempts to reach Clark Sullivan failed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 1-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190175735 A1 (03/11/2014) to Encore Dermatology, Inc.  (hereinafter Encore) and Walling, Clinical and Investigational Dermatology, 2010, page 99-117.  

Regarding claim 1, Encore teaches a method comprising topically administering twice daily for up to about two weeks (Claim 13 ... administering to the subject twice daily, for a period of up to about two weeks, a topical composition ... ) to a subject with moderate to severe plaque psoriasis area (Claim 13 ... A method of treating moderate to severe plaque psoriasis in a subject...) a composition comprising: about 0.005% to about 0.045% (w/w) of clobetasol (para[0300] Ingredient: Clobetasol propionate, Percentage: 0.025 w/w); at least 60% (w/w) of an aqueous phase comprising water (para[0300] Ingredient: Water, Percentage: q.s which calculated is 71.325 w/w);
an oil phase (Claim 13 ... an oil phase ... ); about 5% of an emollient (para[0300] Ingredient: Cyclomethicone, Percentage: 5 w/w); about 0.05% of an antioxidant (para[0300] Ingredient: Butylated hydroxy toluene, Percentage: 0.05 w/w); about 10% of a solvent (para[0300] Ingredient: lsopropyl myristate, Percentage: 10 w/w); about 6% of an emulsifier (para(0300] Ingredient: Glyceryl stearate & PEG 100
stearate, Percentage: 6 w/w); and a preservative (para[0300] Ingredient: Methyl paraben); wherein the oil phase comprises at least one
penetration enhancing agent in an amount from about 0.01 % to about 15% of the total weight of the composition and a non-polymeric
thickening agent (para[0300] Ingredient: Diethylene glycol monoethyl ether, Percentage: 3 w/w); wherein the subject has a risk of HPA
axis suppression that is similar to the risk of HPA axis suppression in an adult subject (para[0310] ... 18 years old with moderate to severe
plaque psoriasis and they were randomized to treatment with either Example 5 Cream ... at the time of the ACTH stimulation test on Day
15 (pre-test sample) as a secondary measure of HPA axis suppression ... ), but does not teach wherein a pediatric subject. However, it
would have been obvious to one skilled in the art by routine experimentation to vary the age of the subjects in order to use the composition
on a new patient group that has an increased risk of psoriasis.
Regarding claim 2, Encore teaches the method of claim 1. Encore further teaches wherein the subject has moderate to severe plaque
psoriasis involving at least about 10% body surface area (Claim 23 ... moderate to severe plaque psoriatic lesions involving at least about
10 % body surface area ... ), but does not teach wherein a pediatric subject. However, it would have been obvious to one skilled in the art
by routine experimentation to vary the age of the subjects in order to use the composition on a new patient group that has an increased
risk of psoriasis.
Regarding claim 3, Encore teaches the method of claim 1. Encore further teaches wherein the subject has an investigator global
assessment score of greater than, or equal to 3 (Table 2, Investigator's Global Assessment Day 1-15 there are several scores that are
greater than or equal to 3), but does not teach wherein a pediatric subject. However, it would have been obvious to one skilled in the art by
routine experimentation to vary the age of the subjects in order to use the composition on a new patient group that has an increased risk
of psoriasis.
Regarding claim 4, Encore teaches the method of claim 1. Encore further teaches wherein the moderate to severe plaque psoriasis is
treated in the subject and results in an investigator global assessment score of 0 to 1 (Claim 13 ... wherein treating moderate to severe
plaque psoriasis in the subject results in an investigator global assessment score of Oto 1 ... ).
Regarding claim 5, Encore teaches the method of claim 4. Encore further teaches wherein the investigator global assessment score is
measured at day 15 (para[031 OJ ... Baseline (Day 1 ), Day 8, Day 15 and Day 43 (if needed to confirm recovery). Clinical determinations of
disease severity was conducted using the Investigator Global Assessment (IGA) for overall severity at each visit...).
Regarding claim 6, Encore teaches the method of claim 1, but does not teach wherein the pediatric subject is a male or female aged about
6 to about 16 years and 11 months of age. However, it would have been obvious to one skilled in the art by routine experimentation to
vary the age and gender of the subjects in order to use the composition on a varied and new patient group that has an increased risk of
psoriasis.
Regarding claim 7, Encore teaches the method of claim 1, but does not teach wherein the pediatric subject is a male or female aged about
12 to about 16 years and 11 months of age. However, it would have been obvious to one skilled in the art by routine experimentation to
vary the age and gender of the subjects in order to use the composition on a varied and new patient group that has an increased risk of
psoriasis. Regarding claim 8, Encore teaches the method of claim 1, but does not teach wherein the pediatric subject is a male or female under the
age of 18 years. However, it would have been obvious to one skilled in the art by routine experimentation to vary the age of the subjects in
order to use the composition on a new patient group that has an increased risk of psoriasis.
Regarding claim 9, Encore teaches the method of claim 1, but does not teach wherein the pediatric subject is a male or female under the
age of 12 However, it would have been obvious to one skilled in the art by routine experimentation to vary the age of the subjects in order
to use the composition on a new patient group that has an increased risk of psoriasis.
Regarding claim 10, Encore teaches the method of claim 1. Encore further teaches wherein topical administration of the composition to the
pediatric subject results in an at least 80% chance that the subject will not develop hypothalamic-pituitary-adrenal (HPA) axis suppression
(para[0037] ... For example , about 90 % of total patient population does not have HPA axis suppression or about 80 % of total patient
population does not have HPA axis suppression ... ).
Regarding claim 11, Encore teaches the method of claim 1. Encore further teaches wherein topical administration results in the subject
being substantially free of adverse effects (para[0029) ... 0.025 % (w/w) of clobetasol, to the subject's affected areas of the skin; wherein
the said composition is substantially free of adverse effects and provides a similar or improved therapeutic effect...), but does not teach
administration to the pediatric subject. However, it would have been obvious to one skilled in the art by routine experimentation to vary the
age of the subjects in order to use the composition on a new patient group that has an increased risk of psoriasis.
Regarding claim 12, Encore teaches the method of claim 11. Encore further teaches wherein the adverse effect is selected from skin
irritation, vein collapse, itching, burning, stinging and a combination thereof (Claim 19 ... wherein the adverse effect is skin irritation ... ).
Regarding claim 15, Encore teaches the method of claim 1. Encore further teaches wherein topical administration to the pediatric subject
results in no hypothalamic-pituitary-adrenal (HPA) axis suppression (para[0245] ... low post treatment clobetasol mean plasma
concentration in the subjects with no HPA axis suppression ... ).
Regarding claim 16, Encore teaches the method of claim 1. Encore further teaches wherein topical administration results in substantially
no hypothalc1mic-pituitary-adrenal (HPA) axis suppression (para[0244] ... such treatment provides substantially no hypothalamic pituitary
adrenal (HPA) axis suppression ... ), but does not teach administration to the pediatric subject. However, it would have been obvious to one
skilled in the art by routine experimentation to vary the age of the subjects in order to use the composition on a new patient group that has
an increased risk of psoriasis.
Regarding claim 17, Encore teaches the method of claim 1. Encore further teaches wherein topical administration results in plasma
concentrations of clobetasol that are insufficient to reduce serum cortisol levels less than or equal to 18 ug/dl (Table 3, Example 5, Day
15: Pre-Simulation which is 10.94 +- 6.247 ug/dl), but does not teach administration to the pediatric subject. However, it would have been
obvious to one skilled in the art by routine experimentation to vary the age of the subjects in order to use the composition on a new patient
group that has an increased risk of psoriasis.
Regarding claim 18, Encore teaches the method of claim 1. Encore further teaches wherein the clobetasol is clobetasol propionate
(para[0020) ... In one embodiment, the clobetasol is clobetasol propionate ... ).
Regarding claim 19, Encore teaches the method of claim 1. Encore further teaches wherein the topical administration of the composition
(para[0311) ... Treatment regimen: Subjects were administered study product (Example 5) ... ), but does not teach wherein provides a mean
clobetasol plasma level less than about 10 pg/ml. However, Encore does teach wherein the topical administration of the composition
provides a mean clobetasol plasma level less than about 130 pg/ml (para[0274) ... provides mean clobetasol plasma levels less than
about 130 pg/ ml ... ). Therefore, it would have been obvious to one skilled in the art to vary the clobetasol plasma level by routine
experimentation in order to reduce the risk of HPA axis suppression.
Regarding claim 20, Encore teaches the method of claim 1. Encore further teaches wherein the emollient comprises cyclomethicone
(Claim 30 ... the emollient is cyclomethicone .... ).
Regarding claim 21, Encore teaches the method of claim 1. Encore further teaches wherein the antioxidant comprises butylated
hydroxytoluene (Claim 32 ... the antioxidant is butylated hydroxytoluene ... ).
Regarding claim 22, Encore teaches the method of claim 1. Encore further teaches wherein the solvent comprises isopropyl myristate
(para[0118) ... In an embodiment, a solvent is selected from the group consisting of: mineral oil, isopropyl myristate ... ).
Regarding claim 23, Encore teaches the method of claim 1. Encore further teaches wherein the emulsifier comprises glyceryl stereate and
PEG 100 (Claim 27 ... the emulsifier is a mixture of glyceryl stearate and PEG 100 stearate ... ).
Regarding claim 24, Encore teaches the method of claim 1. Encore further teaches wherein the preservative comprises one or both of
methylparaben and propylparaben (Claim 35 ... the preservative is methylparaben and the methylparaben is about 0.2 % of the total
weight of the composition ... ).
Regarding claim 25, Encore teaches the method of claim 24. Encore further teaches wherein the preservative is methylparaben and the
methylparaben is about 0.2% of the total weight of the composition (Claim 35 ... the preservative is methylparaben and the methylparaben
is about 0.2 % of the total weight of the composition ... ).

Regarding claim 26, Encore teaches the method of claim 24. Encore further teaches wherein the preservative is propylparaben and the
propylparaben is about 0.4% of the total weight of the composition (Claim 36 ... the preservative is propylparaben and the propylparaben is
about 0.4 % of the total weight of the composition ... )
Regarding claim 27, Encore teaches the method of claim 1. Encore further teaches wherein the penetration enhancing agent is diethylene
glycol monoethyl ether (para[0020) ... In another embodiment, the penetration enhancing agent is diethylene glycol monoethyl ether ... ).
Regarding claim 28, Encore teaches the method of claim 1. Encore further teaches wherein the non-polymeric thickening agent comprises
one or both of cetosteryl alcohol and white wax (para[0124) ... the thickening agents are non-polymeric thickening agents ... white wax
... cetostearyl alcohol...).
Regarding claim 29. Encore teaches the method of claim 1. Encore further teaches wherein the composition is substantially free of
propylene glycol (para [0057) ... The composition of the present invention is substantially free of propylene glycol...).
Regarding claim 30, Encore teaches the method of claim 1. Encore further teaches wherein the composition is substantially free of
polymers (para[0059] ... one pharmaceutically acceptable excipient; wherein the composition is substantially free of propylene glycol and
substantially free of polymers ... ).
Regarding claim 31, Encore teaches the method of claim 1. Encore further teaches wherein the oil phase comprises at least one
penetration enhancing agent (para[0021) ... In some embodiments, the oil phase includes the penetration enhancing agent...) in an amount
up to about 5.0% of the total weight of the composition (para[0072] ... at least one penetration enhancing agent in an amount of from about
1 % to about 30 . 0 % of the weight of the composition ... ), wherein the at least one penetration enhancing agent is diethylene glycol
monoethyl ether (para[0076) ... In other embodiments of the present invention , the penetration enhancing agent is di ethylene glycol
monoethylether ... ).
Regarding claim 32, Encore teaches the method of claim 1. Encore further teaches wherein the oil phase comprises at least one
penetration enhancing agent (para[0021) ... In some embodiments, the oil phase includes the penetration enhancing agent...) in an amount
of about 3.0% of the total weight of the composition (para[0072] ... at least one penetration enhancing agent in an amount of from about 1
% to about 30.0 % of the weight of the composition ... ), wherein the at least one penetration enhancing agent is diethylene glycol monoethyl
ether (para[0076) ... In other embodiments of the present invention, the penetration enhancing agent is diethylene glycol
monoethylether. .. ).
Regarding claim 13, Encore teaches the method of claim 11. Walling further teaches wherein the adverse effect is selected from striae and
skin atrophy or a combination thereof (pg 106, right col, para 1 ... adverse effects from occluded corticosteroids (including systemic
absorption, atrophy, and striae) ... ). Therefore, it would have been obvious to one skilled in the art to combine sources in order for common
adverse conditions for steroid products to be evaluated as potential adverse effects to the treatment.
Regarding claim 14, Encore teaches the method of claim 11, but does not teach wherein the adverse effect is selected from Cushing's
syndrome, hyperglycemia, and glycosuria, linear growth retardation, delayed weight gain, and intracranial hypertension and a combination
thereof. However, Walling in a similar invention (abstract ... Topical corticosteroids are first-line therapy for most cases of AD ... ) further
teaches wherein the adverse effect is selected from Cushing's syndrome, hyperglycemia, and glycosuria, linear growth retardation,
delayed weight gain, and intra cranial hypertension and a combination thereof (pg 103, left col, para 4 ... However, a case of Cushing's
syndrome was reported in an 11-month-old infant associated with continuous use of moderate- to high-potency topical steroids for AD ... ).
Therefore, it would have been obvious to one skilled in the art to combine sources in order for common adverse conditions for steroid
products to be evaluated as potential adverse effects to the treatment.

Critical limitations ‘pediatric subject’,  ‘plaque psoriasis’,  ‘clobetasol’,  ‘penetration enhancing agent’ are taught in the cited art.  Similarly, pharmaceutical excipients such as preservative are well-known in the art.  As noted in [0037] and [0245] of pediatric patient was not outside limits of Encore teachings.  The active and inactive ingredient compound are previously known and have undergone extensive clinical trials.  For these reasons, the position taken is that optimizing the amounts/ranges of known agents in a way to patient selection/optimization is routine in pharmaceutical art.  Such optimization are known in the art, for example, Marriott, Pharmaceutica Compounding and Dispensing, 2005, Ansel, Pharmaceutical Dosage Forms and Drug Delivery Systems, 1999 and Stephen B. Hulley, Designing Clinical Research, 4th Edition, pages 1-367, 2013.
Therefore nothing unobvious is seen in the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9855334.   Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have overlapping subject matter. The difference is in the language for patient selection.  Rest of the limitations overlap. See *column 36 of ‘334. Further, as noted in the rejection under 35 USC § 103, optimizing the amounts/ranges of known agents in a way to patient selection/optimization is routine in pharmaceutical art.  
* Reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  
The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes: The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  

Likewise, (Likewise means for the same reasons presented above for US 9855334), 
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11179465.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625